Title: John Thaxter, Jr., to the American Peace Commissioners, 20 September 1783
From: Thaxter, John Jr.
To: American Peace Commissioners


          
            Gentlemen,
            L’Orient 20 Septr. 1783
          
          I have the honour to acquaint you that I arrived here in the morning of the 18th Inst. and had the Mortification of finding that the Packet in which I was to have taken Passage for America had sailed four hours before my Arrival, after having been detained two Days for me— I was dispatched upon the Presumption that she was to sail the 20th. and arrived two days before the time notwithstanding very long detentions on the Road by Reason of fatigued Horses and oftentimes for want of Horses— Being thus disappointed and much embarassed what Course to take, I waited on the Commandant de la Marine Monsr. Thevenard who was extremely chagrined at the disappointment & thought it necessary that a Vessel should be dispatched as soon as possible to carry me over. He instantly gave Orders that a Vessel should be prepared for that purpose, & in six and thirty hours his Orders were completely executed— The Ship was Victualled, manned and had a new Deck laid on in that time and nothing but the Prevalence of Westerly Winds which absolutely prevent a Ship from going out of this Harbour, has impeded my sailing.
          The enclosed Paper, Gentlemen, will shew the Nature of the Request which the commandant thought it necessary to make. I acquainted him that I could make no Request, or take any step in the Business, which would involve the United States in the least Expence, without consulting & taking the Advice of the Ministers for Peace. He asked me if I did not think it important that the Treaty should be sent? I answered that I thought it was but could not pretend to say that it was necessary to send a Vessel on purpose, as it would be attended with considerable Expence. He replied he thought the matter very Important. And then having received an Assurance that the United States would incur no Expence in the fitting out or sending the Vessel, I

delivered in the inclosed Paper, which I hope will meet with your Approbation, Gentlemen.
          Nothing could have exceeded the Zeal and Activity of the Commandant in the Preparation of this Vessel, and I am under the highest Obligations to him for his repeated Attentions & Civilities, as well as those of Mr. L’oreilhe.
          As every thing is ready the moment the Wind changes I shall embark, & hope to arrive as soon as the Packet Boat, which must have been retarded by the Westerly Winds.
          With the highest Respect I have the honor to be Gentlemen, Your most obedt. & most hble. Servant
          
            (signed) John Thaxter
            Their Excellencies John Adams, B Franklin & John Jay Esqrs. &ca. &ca. &ca.
          
        